UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4731
MICHAEL SCOTT HYDER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-01-139)

                      Submitted: January 25, 2002

                      Decided: February 20, 2002

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Kevin F. McDonald, Assistant United States Attorney,
Greensville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HYDER
                             OPINION

PER CURIAM:

   Michael Scott Hyder appeals his conviction and 188-month sen-
tence following his guilty plea to possession of a firearm by a con-
victed felon in violation of 18 U.S.C.A. §§ 922(g)(1), 924(e) (West
2000). On appeal, Hyder’s sole argument is that the sentencing court
erred in sentencing him as an armed career offender under U.S. Sen-
tencing Guidelines Manual § 4B1.4 because he did not waive his right
to counsel in two predicate burglary offenses used to classify him as
an armed career criminal. We affirm.
   It is undisputed that Hyder was in fact convicted of three separate
burglary offenses in 1993. Hyder alleges two of the three convictions
are invalid because the guilty pleas to those crimes were uncounseled
and he did not waive his right to an attorney.
   A defendant may challenge at sentencing the validity of a prior
conviction on the ground that he was denied counsel. Custis v. United
States, 511 U.S. 485, 497 (1994). However, the defendant also bears
the burden of showing by a preponderance of the evidence that a prior
conviction was invalid. United States v. Jones, 977 F.2d 105, 109 (4th
Cir. 1992). With only the testimony of Hyder and the prosecutor, the
determination of whether Hyder validly waived his right to counsel
was a credibility determination for the district court.
   Credibility determinations by the finder of fact are not reviewable
on appeal. See United States v. Romer, 148 F.3d 359, 364 (4th Cir.
1998). Furthermore, there is a presumption of regularity attached to
final judgments making it appropriate for a defendant to have the bur-
den of showing irregularity of a prior plea. Parke v. Raley, 506 U.S.
20, 28-34 (1992). Here, the district court weighed the credibility of
the witnesses and determined Hyder failed to show by a preponder-
ance of the evidence that his prior convictions were invalid. There-
fore, we conclude the district court properly found Hyder’s previous
convictions were valid for sentencing purposes.
   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented and argument
would not aid the decisional process.
                                                         AFFIRMED